DETAILED ACTION
Acknowledgments
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Final action is in reply to the 14928905 amendment filed on 11/01/2022
Claims 1, 6, and 11 have been amended.
Claims 2, 7, 12, 16 and 17 are cancelled.
Claims 1, 3 – 6, 8 – 11, and 13 – 15 are currently pending and have been examined.

Response to Arguments
Response to 101
 The examiner states that the applicants amended claim limitation does not overcome 101. The examiner states that the applicants amended claim:
 The examiner acknowledges the applicants revisions to claim to comply with 101, however the claims currently not patent eligible because the claims are still directed to an abstract idea not integrated into a practical application. The elements of concerned are written under 112b, but briefly disclosed here as needing to be addressed:
Meal type (time of day) - 
Time period within relation to the collection of the ROC’s per collection
Time period with relation to determine the “meal Type” i.e. dining time periods
Further clarifying “ a percentage of the meal type within the first time period”
Estimated price per person ~ spec does not disclose a per person basis, only per transaction (ROC)

The examiner recommends the applicant clarify elements stated above and further clarify a collaborative filtering algorithm to direct the claims towards the path of patent eligibility.

Response to 112
1. Meal Type : Dining period – The examiner does not find the applicants amendments sufficient to overcome the 112 rejection. The examiner states that the dining period of a time period. i.e. lunch / dinner / breakfast corresponds to a time duration. The amended claims currently do not reflect this concept. The dining period within the first period to does not disclose the concept of the time association with the meal type within the first time period.

2. Percentage Meal type within the first time period – The examiner states that the applicants argument regarding that the specification discloses the percentage meal type within the first time period is not persuasive as the examiner states that the applicant has not disclosed or set the stage for the meal type to have the time durations associated with meal types as stated above. The examiner states that the applicants arguments do not address the examiner original concern surrounding the percentage meal type within the first time period. 

3. Estimated price per person – The examiner states that the applicants amendments to address the examiner concerns were not met. The specification is still silent with regards to the estimated price to be per person. Currently the estimate price per person is stated as the total cost of the  ROC regardless of the number of individuals that may, or may not be, included in that particular ROC. (figure 52). The examiner maintains the rejection as stated in the previous action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 6, 8 – 11, and 13 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1, 6 and 11 states of “meal type” however the applicant has not distinctly stated how the meal type is defined. To clarify the examiner recommends the applicant amend the claims to include at least a first time period with respect to ROC’s and a second time period wherein the merchant category meal type is based off a second time period wherein the second time period is the dining period. The examiner states defining the two time periods clarifies a first time period for the Record of Charge and wherein the meal type is based off a dining period wherein there is a first dining period and wherein the second time period is the dining period.
Claim 1, 6 and 11 additionally states of “ a percentage of the meal type within the first time period” but does not explicitly disclose on what this is for or how it’s used. The specification and drawings point to figure 52 which uses the percentages to determine the number of transactions that fall within a particular price. The examiner recommend the applicant to clarify how the percentage of meal type with respect to the dining times associated with the meal types.

Claim 1, 6 and 11 additionally states “estimated price per person” within the claims as not defined within the specification. The specification does not disclose a definition for estimated price per person and the broadest reasonable interpretation would be the estimate price per person would mean that the estimate price would be for each individual. However, the  spec in Figure 52 appears to determine the estimate price per person as the total cost of the  ROC regardless of the number of individuals that may, or may not be, included in that particular ROC.   Since the plain meaning of price per person includes determining how many people are involved in a particular bill (ROC) and then taking an average of the bill to determine the estimated price per person (one option besides actual calculation of what every individual spent) but the specification alludes to another meaning for price per person, and Applicant’s representative, in a phone conversation on Wednesday 27 August 2022, agreed that the specification and the invention was using the total check (ROC) as the estimated price per person. Because of the different interpretations of the claims the limitation is indefinite and the examiner recommends the applicant clarify exactly how the estimated price per person is calculated, either via the total ROC or some sort of average based on the number of individuals on a particular ROC .  

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1, 3 – 6, 8 – 11, and 13 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A Prong 1: The claims recite an abstract idea of determining a  recommendation to a consumer based on merchant estimated price per person qualitative data of analyzing, filtering and identifying, which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
Claim 1, representative of claims 6 and 11, includes the following limitations:
 identifying a plurality of records of charges (ROCs) associated with a set of merchants, wherein the ROCs represent an amount of spend by a consumer on a meal type with the set of merchants, and wherein each ROC of the ROCs  comprises a data set within a data entry of a data structurand wherein each data set omprises information at least indicating a time of transaction of a merchant occurring within a first time period; 
filtering the plurality of ROCs based on a first merchant category, wherein the filtering comprising identifying a first subset of ROCs that are corresponding to the first merchant category, and wherein the first merchant category is a meal type wherein the ROCs of the meal type are based on a dining period within the first time period; 
analyzing the data set of each ROC in the first subset, and based on the analysis, determining a type of transaction of the ROCs in the first subset within the first time period, wherein the type of transaction represents a percentage of the meal type within the dining period; 
determining a maximum percentage of the ROCs in the  first subset associated with the type of transaction, a total number of ROCs in the first subset associated with the type of transaction, and a range of ROC amounts based on the data set of each ROC in the first subset associated with the type of transaction; 
determining an estimated price per person spent on the meal type based on the maximum percentage of the ROCs, the total number of ROCs, and the range of ROC amounts of the data set of each ROC; 
generating a recommendation for a merchant from the set of merchants to a consumer based on the determined estimated price per person being input into a collaborative filtering algorithm, which generates the recommendation; 
for each of the set of merchants, (i) comparing a number of days since a last ROC for the merchant to a maximum number of consecutive days plus a buffer value during which the merchant was not associated with a ROC, and (ii) based on the comparing in (i), determining a merchant status indicating an active or an inactive status for the POS device of the merchant; and 
communicating the recommendation to the consumer based on the determined merchant status. 
The examiner interprets the claims with regard to the i.e. data structure and modification of the data structure as simply filling in the blanks of a table. And therefore is still abstract. This is interpreted as such and in light of the specification. Additionally the specification only discusses the list data structures in para. 0122 and see additionally fig. 13 - 16. 

Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
Computer-based system;
Computing device over a network;
Processor;
Non-transitory memory;
Non-transitory, tangible computer readable storage medium
within a data entry of a data structure hosted by a provider associated with the computing device
These additional elements are not indicative of integration into a practical application because:
Regarding the computer based system, computing device over a network, processor, non-transitory memory, non-transitory, tangible computer readable storage medium, within a data entry of a data structure hosted by a provider associated with the computing device they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f);
The additional element of a point-of-sale (POS) device is re-evaluated to determine whether it constitutes significantly more. Examiner finds that the additional element of a point-of-sale (POS) device of which is insignificant extra-solution activity (e.g. insignificant application). See MPEP 2106.05(g).
Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, the additional elements of computer based system, computing device over a network, processor, non-transitory memory, non-transitory, tangible computer readable storage medium, within a data entry of a data structure hosted by a provider associated with the computing device are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of computer based system, computing device over a network, processor, non-transitory memory, non-transitory, tangible computer readable storage medium and within a data entry of a data structure hosted by a provider associated with the computing device are re-evaluated to determine whether they constitute significantly more. Examiner finds that the additional elements of computer based system, computing device over a network, processor, non-transitory memory, non-transitory, tangible computer readable storage medium are simply the use of a computer in its ordinary capacity and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262 and MPEP 2106.05(f). For example, the additional elements only provide a result-oriented solution and lack details as to how the computer performs the modifications, which is equivalent to “apply it”. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357 and MPEP 2106.05(f).
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional element of a point-of-sale (POS) device is re-evaluated to determine whether it constitutes significantly more. Examiner finds that the additional element of a point-of-sale (POS) device of which is insignificant extra-solution activity (e.g. insignificant application). See MPEP 2106.05(g).
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claims fail to cure this deficiency and are rejected accordingly. 
Claim 3 recites providing, by the computing device, the estimated price per person as part of a review of the restaurant, which is merely describing data and further defining the abstract idea.
Claim 4 recites converting, by the computing device, the estimated price per person into an indicia indicating the estimated price per person, which is insignificant extra-solution activity (e.g. insignificant application). See Apple, Inc. v. Ameranth, 842 F.3d 1229, 1241-1242 and MPEP 2106.05(g) and iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93
Claim 5 recites wherein the range of ROC amounts may include a plurality of ranges of ROC amounts, which is merely describing data and further defining the abstract idea.


Potentially Allowable Subject Matter
Claims 1, 3-6, 8-11, 13 -15 are potentially allowable subject to applicant’s ability to overcome the 101 and the 112 rejections.

Conclusion 
No claims allowed
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 7959074 – Chopra et al. – Selective authorization of item transactions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                              /A.H.T/Examiner, Art Unit 3681                             


/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681